Citation Nr: 1450009	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Martin J. Cohen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to December 1973.  He had a period of active duty for training from March 1960 to August 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which, in pertinent part, denied a higher rating for the disabilities on appeal.

The Board notes that in December 2013, when VA received a signed VA Form 21-22a, effectuating a change in the Veteran's representation from The American Legion to a private attorney, the filing of this form signified the Veteran's revoking the power of attorney from The American Legion.  The Board accepts as valid the new power of attorney as indicated on the December 2013 VA Form 21-22a and on this cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded to obtain VA examinations to ascertain the current nature and severity of his PTSD and lumbar spine disability for rating purposes.  The Board notes that the last VA examinations of record for PTSD and the lumbar spine disability have been administered in November 2011 and May 2010, respectively.  Since that time, the record has demonstrated that the Veteran's disability picture with respect to these disabilities have changed or worsened.

Prior to obtaining an examination, any available outstanding relevant treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Enlist the assistance of the Veteran and/or his representative to identify and associate with the claims file any outstanding pertinent treatment records referable to the treatment of his lumbar spine and PTSD.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected PTSD.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

